 1

 2

 3                                 UNITED STATES DISTRICT COURT

 4                               EASTERN DISTRICT OF CALIFORNIA

 5

 6    TERRENCE L. DAVIS,                                 Case No. 1:18-cv-01668-DAD-SAB (PC)
 7                        Plaintiff,
                                                         ORDER REGARDING PLAINTIFF’S
 8             v.                                        NOTICE OF VOLUNTARY DISMISSAL
 9    J. GRASE, et al.,
                                                         (ECF No. 15)
10                        Defendants.
11

12            Plaintiff Terrence L. Davis is a state prisoner proceeding pro se and in forma pauperis in

13   this civil rights action pursuant to 42 U.S.C. § 1983. On January 6, 2020, Plaintiff filed a notice

14   of voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (ECF No. 15.)

15            Under Rule 41(a)(1)(A)(i), “a plaintiff has an absolute right to voluntarily dismiss his

16   action prior to service by the defendant of an answer or a motion for summary judgment.”

17   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (citation omitted). No defendant in

18   this action has served an answer or a motion for summary judgment.

19            Accordingly, this action is terminated by operation of law without further order from the

20   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

21   findings and recommendations and deadlines and close this case.

22
     IT IS SO ORDERED.
23

24   Dated:     January 7, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         1
